Citation Nr: 1208831	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  06-15 156	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.	Entitlement to service connection for the cause of the Veteran's death.

2.	Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1948 to March 1950 and from October 1950 to September 1953.  The Veteran died in February 2003 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Appellant's April 2006 VA Form 9 included a request for a hearing.  However, in July 2007, the Appellant withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2011).

The case was brought before the Board in September 2008, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Appellant.  The claim returned to the Board in February 2010 and was again remanded to the AOJ to assist in the development of her claims, to include obtaining: Social Security Administration (SSA) records, a September 2004 notice of unavailability of service treatment records, a discharge summary from the VA Medical Center (VAMC) in February 2003, and a November 2004 VA medical opinion.  The AOJ was also instructed to provide the Appellant with updated notice on substantiating her claims.  A May 2010 statement from the SSA indicated it did not have the Veteran's records.  The Appellant was informed of this in July 2011 and offered an opportunity to provide SSA records in her possession.  She did not provide any additional records.  The AOJ obtained and associated with the claims file the September 2004 notice of unavailability of service treatment records, the February 2003 VAMC discharge summary, and the November 2004 VA medical opinion.  In May 2010 the Appellant was provided with updated notice on substantiating her claims.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.	The Veteran died in February 2003; the immediate cause of death listed on his death certificate is uremia.

2.	At the time of the Veteran's death, service connection was in effect for a lumbar spine disability.  The Veteran had also been awarded a total disability rating for individual unemployability as of November 1996.

3.	The competent evidence fails to demonstrate that the cause of the Veteran's death listed on his death certificate was incurred in or related to his military service, or that a service-connected condition contributed substantially to the Veteran's death.

4.	The Veteran was not in receipt of a total disability evaluation for a period of at least 10 or more years prior to his death.


CONCLUSIONS OF LAW

1.	The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).

2.	Legal entitlement to DIC under the provisions of Section 1318, Title 38, United States Code, is not established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 3.159.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the Appellant received VCAA notification prior to the initial rating decision in December 2004.  The RO's June 2004 letter advised the Appellant what information and evidence was needed to substantiate her claims and what information and evidence must be submitted by her, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  She was specifically told that it was her responsibility to support the claim with appropriate evidence.  Finally the letter advised her what information and evidence would be obtained by VA, such as records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Appellant was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

In July 2007, the Court of Appeals for Veterans Claims (the Court) issued a decision in the appeal of Hupp v. Nicholson, No. 03-1668 (Vet. App. July 18, 2007), which addresses VA's section 5103(a) notice obligations in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits.  The Court concludes generally that section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The RO's June 2004 notice provided the Appellant with information on what evidence and information was required to substantiate a DIC claim for service-connected disabilities.  However, the June 2004 notice did not list the Veteran's service-connected disability.  
While the Appellant was not provided adequate notice under Hupp prior to the adjudication of the claim in the December 2004 rating decision, the Board finds that providing her with adequate notice in the May 2010 letter followed by a readjudication of the claim in the November 2011 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Moreover, it is clear from the evidence of record that the Appellant had knowledge of the Veteran's service-connected disability.  See e.g., December 2004 rating decision.  Furthermore, the Board finds that there can be no prejudice to the appellant due to a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Board notes that the Appellant was also provided notice in November 2008 regarding the evidence and information necessary to establish a disability rating and effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

With respect to DIC benefits pursuant to 38 U.S.C.A. § 1318, the Board notes that the relevant facts are not in dispute.  Where the law is determinative of the issue on appeal, there is no further evidence to be developed.  Accordingly, the Board finds that the provisions of the VCAA are not applicable to this issue because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). As such, the Board is not required to address efforts to comply with the VCAA with respect to this issue.  Nevertheless, the Board is satisfied that the record has been fully developed as to the issue of entitlement to DIC under 38 U.S.C.A. § 1318.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, although the Veteran's service treatment records are unavailable, post-service treatment records have been obtained.  See September 2004 notice of unavailability of service treatment records.  The Appellant has not identified any additional outstanding medical records to be obtained.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The cause of the Veteran's death on the death certificate was uremia.  At the time of his death, service connection was in effect for a lumbar spine disability.  The Veteran had also been granted a total disability rating based on individual unemployability.  

In a January 2005 notice of disagreement, the Appellant asserted that the Veteran's cause of death was due to his service-connected lumbar spine disability.  Initially, the Board observes that the Appellant does not contend, nor does the evidence suggest, that the cause of death listed on the death certificate, uremia, is directly attributable to the Veteran's active service

The Appellant contends that the Veteran suffered from a service-connected lumbar spine disability which required him to use a wheelchair.  She contends that due to the fact that he could not get out of the wheelchair, he developed acute renal failure and falling blood pressure which eventually lead to his uremia.  See e.g., January 2005 notice of disagreement.

A VA examiner reviewed the claims file in November 2004.  The examiner indicated that after reviewing the evidence it was less likely than not the Veteran's lumbar spine disability was related to his death.  The examiner's rationale was that the Veteran had underlying obstructive uropathy and developed acute renal failure, secondary to respiratory failure.  The acute renal failure was not related to the Veteran's use of nonsteroidal medications.  The acute renal failure was a terminal event that was related to his fall in blood pressure and respiratory failure.

In reviewing the evidence of record, the death certificate shows that the Veteran died from uremia.  This fatal condition was not service-connected, nor does any competent medical evidence of record demonstrate that the Veteran's service-connected disability either caused or contributed to his death.  

The Board sympathizes with the Appellant and acknowledges her contentions that her late husband's death is related to his service-connected disability.  However, there is no medical basis for such a finding, and as a layperson, the Appellant is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The evidence of record does not show that the Veteran's service-connected disability either caused or contributed to the Veteran's death.  As a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dependency and Indemnity Compensation

A surviving spouse may establish entitlement to Dependency and Indemnity Compensation (DIC) where it is shown that a Veteran's death was not the result of willful misconduct, and at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the Veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the Veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) (2011).

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314  to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2) ; (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308  but determines that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22. 

 Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318  and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime. 38 C.F.R. § 20.1106. 

The Veteran died in February 2003.  At that time, service connection was in effect for a lumbar spine disability.  A total disability rating based on individual unemployability was awarded, effective November 21, 1996.  This means that the Veteran was considered totally disabled for a little more than 6 years preceding his death.  Unfortunately, this is less than the 10 year statutory requirement for benefits under U.S.C.A. § 1318 for veterans considered totally disabled, who were not rated so upon separation from service. No allegations have been made regarding CUE in prior rating decisions. Therefore, as the basic threshold criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1318 are not met, the Appellant's claim must be denied. 



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


